Name: Council Decision (EU) 2018/254 of 15 February 2018 on the conclusion on behalf of the European Union of the Marrakesh Treaty to Facilitate Access to Published Works for Persons who are Blind, Visually Impaired, or otherwise Print Disabled
 Type: Decision
 Subject Matter: United Nations;  research and intellectual property;  social affairs;  culture and religion;  information and information processing;  international affairs;  communications
 Date Published: 2018-02-21

 21.2.2018 EN Official Journal of the European Union L 48/1 COUNCIL DECISION (EU) 2018/254 of 15 February 2018 on the conclusion on behalf of the European Union of the Marrakesh Treaty to Facilitate Access to Published Works for Persons who are Blind, Visually Impaired, or otherwise Print Disabled THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 114, in conjunction with point (a)(v) of Article 218(6) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament (1), Whereas: (1) Since 22 January 2011, pursuant to Council Decision 2010/48/EC (2), the Union has been bound by the United Nations Convention on the Rights of Persons with Disabilities, whose provisions have become an integral part of the Union legal order. (2) On 26 November 2012, the Council authorised the Commission to negotiate, on behalf of the Union, an international agreement within the World Intellectual Property Organisation (WIPO) on improved access to books for print-impaired persons. (3) Following the successful conclusion of those negotiations, the Marrakesh Treaty to Facilitate Access to Published Works for Persons who are Blind, Visually Impaired, or Otherwise Print Disabled (the Marrakesh Treaty) was adopted on 27 June 2013. The Marrakesh Treaty entered into force on 30 September 2016. (4) In accordance with Council Decision 2014/221/EU (3), the Marrakesh Treaty was signed on behalf of the Union on 30 April 2014, subject to its conclusion. (5) The Marrakesh Treaty establishes a set of international rules which ensure that there are limitations or exceptions to copyright at national level for the benefit of people who are blind, visually impaired or otherwise print-disabled. The Marrakesh Treaty also aims to enable the cross-border exchange of copies of published works that have been made in an accessible format under these limitations or exceptions to copyright. Thus, the Marrakesh Treaty will facilitate access to published works for its beneficiaries inside and outside the Union. (6) Regulation (EU) 2017/1563 of the European Parliament and of the Council (4) and Directive (EU) 2017/1564 of the European Parliament and of the Council (5), which implement the Union's obligations under the Marrakesh Treaty, have been adopted on 13 September 2017. (7) Under point (b) of Article 19 of the Marrakesh Treaty, in the case of the Union, the effective date of becoming a party to the Marrakesh Treaty is three months from the date on which the deposit of the instrument of ratification or accession with the Director-General of WIPO has taken place. It is appropriate to align that date with the date by which Member States are to transpose Directive (EU) 2017/1564 and the date from which Regulation (EU) 2017/1563 applies. Therefore, the deposit of the ratification instrument should take place as from three months before the date by which Member States are to transpose Directive (EU) 2017/1564 and Regulation (EU) 2017/1563 becomes applicable. (8) The conclusion of the Marrakesh Treaty falls within the exclusive competence of the Union (6), the Marrakesh Treaty should be approved, HAS ADOPTED THIS DECISION: Article 1 The Marrakesh Treaty to Facilitate Access to Published Works for Persons who are Blind, Visually Impaired, or Otherwise Print Disabled is hereby approved on behalf of the Union. The text of the Marrakesh Treaty is attached to this Decision. Article 2 The President of the Council shall designate the person(s) empowered to deposit, on behalf of the Union, the instrument of ratification provided for in point (b) of Article 19 of the Marrakesh Treaty. That deposit shall take place as from 12 July 2018. Article 3 This Decision shall enter into force on the day of its adoption. Done at Brussels, 15 February 2018. For the Council The President K. VALCHEV (1) Consent of 18 January 2018 (not yet published in the Official Journal). (2) Council Decision 2010/48/EC of 26 November 2009 concerning the conclusion, by the European Community, of the United Nations Convention on the Rights of Persons with Disabilities (OJ L 23, 27.1.2010, p. 35). (3) Council Decision 2014/221/EU of 14 April 2014 on the signing, on behalf of the European Union, of the Marrakesh Treaty to Facilitate Access to Published Works for Persons who are Blind, Visually Impaired, or otherwise Print Disabled (OJ L 115, 17.4.2014, p. 1). (4) Regulation (EU) 2017/1563 of the European Parliament and of the Council of 13 September 2017 on the cross-border exchange between the Union and third countries of accessible format copies of certain works and other subject matter protected by copyright and related rights for the benefit of persons who are blind, visually impaired or otherwise print-disabled (OJ L 242, 20.9.2017, p. 1). (5) Directive (EU) 2017/1564 of the European Parliament and of the Council of 13 September 2017 on certain permitted uses of certain works and other subject matter protected by copyright and related rights for the benefit of persons who are blind, visually impaired or otherwise print disabled and amending Directive 2001/29/EC on the harmonisation of certain aspects of copyright and related rights in the information society (OJ L 242, 20.9.2017, p. 6). (6) Opinion of the Court of Justice of 14 February 2017, 3/15, ECLI:EU:C:2017:114.